351 So. 2d 748 (1977)
METROPOLITAN TRANSIT AUTHORITY, a Political Subdivision of Dade County, Florida, Appellant,
v.
Vera KANEVA, Appellee.
No. 77-1309.
District Court of Appeal of Florida, Third District.
November 8, 1977.
Stuart L. Simon, County Atty. and John H. Moynahan, Jr., Asst. County Atty., for appellant.
Harold C. Culmer, Miami, for appellee.
Before BARKDULL, HAVERFIELD and NATHAN, JJ.
PER CURIAM.
Defendant, Dade County, appeals an order denying its motion to dismiss for failure to prosecute pursuant to Fla.R.Civ.P. 1.420(e).
A ruling on a motion for order of dismissal for failure to prosecute is subject to attack only on the ground that it constitutes and abuse of discretion and this burden must be borne by the losing party. Eli Einbinder, Inc. v. Miami Crystal Ice Co., 317 So. 2d 126, 128 (Fla.3d DCA 1975).
The County has not provided this court with a record of the May 12, 1977 hearing and, therefore, has failed to meet its burden to show an abuse of discretion.
Affirmed.